DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  a period is missing from the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 8 recites the limitation "the unit of the respective sensor areas" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 10 are rejected based on their dependence on claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (Translation of KR 20170030735).

As to claim 11, Kim discloses a method for operating an electronic device (fig. 3) to reduce interference between a biometric sensor and a display (display and fingerprint sensing region FA of fig. 5 and timing of 6), comprising: extending a blank period of a reference signal that is any one of a plurality of signals for driving the display (provide extended duration signals applied to G3 and G4 of fig. 6, wherein blank period corresponds to HIGH signal applied to gate line Gn and HIGH signal applied to control C6 of fig. 6) in a state where the electronic device senses user's 59YPF201711-0006 biometric information (as shown in fig. 5, fingerprint region FA is sensed when signal is applied to gate lines 
As to claim 12 (dependent on 11), discloses the method, further comprising: setting the blank period of the reference signal to a first time in a state where the user's biometric information is not sensed (Kim, blank period of gate is set to zero when gates G1 and G2, not corresponding to fingerprint sensing area FA, are scanned and control signal C6 is LOW, fig. 6); and changing the blank period of the reference signal to a second time that is longer than the first time in the state where the user's biometric information is sensed (Kim, setting a longer blank period when gates G3 and G4, corresponding to fingerprint sensing area FA, are scanned and control signal C6 is HIGH, fig. 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Mo et al. (US 2015/0254491).

claim 1, Kim discloses an electronic device comprising: a display (display device of figs. 3 and 4); a biometric sensor formed on at least a part of the display (region FA of fig. 4 for fingerprint sensing); the device configured to extend a blank period of a reference signal that is any one of a plurality of signals for driving the display (provide extended duration signals applied to G3 and G4 of fig. 6 wherein blank period corresponds to HIGH signal applied to gate line G and HIGH signal applied to control C6 of fig. 6, wherein gate signal HIGH transition corresponds to horizontal synchronization signal) in a state where user's biometric information is sensed (as shown in fig. 5, fingerprint region FA is sensed when signal is applied to gate lines G3 – G5), and sense the user's biometric information (detecting fingerprint during fingerprint sensing periods FD of fig. 6) through driving of the biometric sensor (by driving pixels P2 of fig. 6) in the extended blank period of the reference signal (in the extended period of gate signals G3 – G4 where HIGH C6 is applied of fig. 6).  
Kim discloses timing diagram of fig. 6 and multiplexer MUX of fig. 5 for sensing biometric information, but does not explicitly disclose and a processor functionally connected to the display and the biometric sensor, wherein the processor is configured to control duration of periods of signals driving display.
In the same field of endeavor, Mo discloses a display device comprising fingerprint sensing electrodes (TITLE), and further comprises a processor (control unit 23 of fig. 3) functionally connected to the display (connected to display driving unit 21 of fig. 3) and the biometric sensor (connected to fingerprint sensing unit 22 of fig. 3), wherein the processor is configured to control duration of periods of signals driving display (control unit 23 may control the display driving unit 21 not to provide the display 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Mo, such that device of Kim was provided with a processor as disclose by Mo, with motivation to improve integration of fingerprint sensor and display device (Mo, [0006 – 0007]).
As to claim 2 (dependent on 1), Kim in view of Mo discloses the electronic device, wherein the processor is configured to: set the blank period of the reference signal to a first time in a state where the user's biometric information is not sensed (Kim, blank period of gate is set to zero when gates G1 and G2, not corresponding to fingerprint sensing area FA, are scanned and control signal C6 is LOW, fig. 6), and change the blank period of the reference signal to a second time that is longer than the first time in the state where the user's biometric information is sensed (Kim, setting a longer blank period when gates G3 and G4, corresponding to fingerprint sensing area FA, are scanned and control signal C6 is HIGH, fig. 6).  
As to claim 8 (dependent on 1), Kim in view of Mo discloses the electronic device, wherein the biometric sensor (area FA of fig. 5) is defined to be divided into a plurality of sensor areas (pixels P2 of fig. 5), and the processor is configured to: successively drive the biometric sensor in the unit of the respective sensor areas during blank periods of the successive reference signals (selectively driving rows of FA corresponding to gate lines G3 – G4, fig. 6 (G5 not shown)), and acquire the user's biometric information partially and successively during the blank periods (as shown in .  


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Mo and Song (US 2017/0336909)
As to claim 7 (dependent on 1), Kim in view of Mo discloses the electronic device, wherein the plurality of signals for driving the display comprises a gate signal wherein HIGH transition of the gate signal corresponds to a horizontal synchronization signal, but Kim in view of Mo fails to explicitly disclose that the plurality of signals for driving the display comprises a horizontal synchronization signal, a vertical synchronization signal, a data enable signal, and at least one clock pulse.  
In the same field of endeavor, Song discloses an electronic device (fig. 4), wherein a plurality of signals for driving the display comprises a horizontal synchronization signal (Hsync of fig. 4), a vertical synchronization signal (Vsync of fig. 4), a data enable signal (DE of fig. 4), and at least one clock pulse (MCLK of fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kim in view of Mon and teachings of Song and to provided timing signals as disclosed by Song, with motivation to synchronize operation of data and scan drivers (Song, [0069]).


Allowable Subject Matter
Claims 3 – 6 and 13 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 3 (dependent on 2), The Prior Art of record fails to disclose the electronic device, wherein the processor is configured to change the extended blank period of the reference signal to the first time if the sensed user's biometric information matches pre-stored biometric information. (Emphasis Added.)
As to claim 4 (dependent on 1), The Prior Art of record fails to disclose the electronic device, wherein the processor is configured to: determine whether a flicker occurs based on the extended blank period, and make the display output a predetermined background image to reduce the flicker occurrence if it is determined that the flicker occurs. (Emphasis Added.)  
As to claim 13 (dependent on 12), The Prior Art of record fails to disclose the method, further comprising changing the extended blank period of the reference signal to the first time if the sensed user's biometric information matches pre-stored biometric information. (Emphasis Added.)  
As to claim 14 (dependent on 11), The Prior Art of record fails to disclose the method, further comprising: determining whether a flicker occurs based on the extended blank period; and making the display output a predetermined background image to reduce the flicker occurrence if it is determined that the flicker occurs. (Emphasis Added.)  

Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 9 (dependent on 8), The Prior Art of record fails to disclose the electronic device, wherein the processor is configured to: sense a first portion of the user's biometric information during a first blank period of the reference signal, perform a matching operation between the first portion and pre- stored biometric information while the reference signal is output after the first blank period, sense a second portion of the user's biometric information during a second blank period of the reference signal, perform a matching operation between the second portion and the pre-stored biometric information while the reference signal is output after the second blank period, sense a third portion of the user's biometric information during a third blank period of the reference signal, and perform a matching operation between the third portion and the pre-stored biometric information while the reference signal is output after the third blank period. (Emphasis Added.)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623